Order of the Supreme Court, Queens County, dated March 10, 1969, affirmed. In our opinion, the transfer of defendant, under a reformative-type sentence, to an institution lacking in rehabilitative facilities did not per se invalidate the judgment or the indeterminate sentence imposed thereunder. Moreover, at the parole posture at which the instant coram nobis application was made, correction of the manner in which the sentence was being implemented (as provided in People ex rel. Meltsner v. Follette, 32 A D 2d 389) was not feasible. It would have entailed revocation of defendant’s then existing parole status and recommitment to Elmira Reformatory for transfer to a proper institution, which course of action was not then in defendant’s interests and was obviously not the end result sought to be achieved by him. We are also of the opinion that no adequate basis was set forth for any conclusion that the sentence, which had already commenced, was predicated on a mistake of law or fact in existence at the time of sentence so as to justify interfering therewith or with its reformative perspective. Hopkins, Acting P. J., Munder, Martuscello, Brennan and Benjamin, JJ., concur.